DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to Application No. 17/306,072, filed on May 03, 2021, title: “Insurance Fee Setting System”.

Status of the Claims
Claims 1-6 are pending in the application and have been examined. 

Priority
This application was filed on 05/03/2021 and claims the priority of Foreign Application No. JAPAN 2020-124177 filed on 07/21/2020.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 05/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449 with the examiner’s initials is enclosed to this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter).
Claims 1-6 recite an insurance fee setting system of an automobile insurance.  The claims recite a system which falls within one of the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A, Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 1, An insurance fee setting system of an automobile insurance, the insurance fee setting system comprising:
a driving analysis server that is connected to, by a communication line, a camera or a sensor attached to a vehicle or a facility, and that analyzes a driving state of a driver of another vehicle that is a contract vehicle of the automobile insurance, based on one or both of an image captured by the camera and detection data of the sensor; and
an insurance fee setting server that is connected to the driving analysis server by a communication line, and that sets an insurance fee of the automobile insurance in which the driver is under contract, based on a driving state of the driver input from the driving analysis server.
Other than the recitation of an insurance fee setting system comprising a driving analysis server, communication line, camera, sensor, vehicle, and insurance fee setting server, the claim as a whole recites a method of analyzing a driver’s driving state based on image captured by the camera and detection data of sensor, then, the data is input to an insurance fee setting server to set an insurance fee of the automobile which the driver is under contract.  In summary, the claim recites a method of setting an insurance fee for an automobile based on data input from a driving analysis server based image and data captured by camera and sensor.
The claim limitations such as analyzing a driver’s driving state and setting an insurance fee based on the data input of the driver’s driving state based on the captured image and detected data correspond to a method of organizing human activity.  Monitoring and analyzing a driving state of a driver for insurance recites a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and setting an insurance fee based on the input data recites a commercial or legal interaction (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The computer system including an insurance fee setting system, driving analysis server, communication line, camera, sensor, vehicle, and insurance fee setting server are just applying generic computer components to the recited abstract limitations and this is corresponded in Applicant’s Specification (see paragraphs 24-31 and Figure 1 in US Pub. No. 2022/0028007 A1).  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  Therefore, Claim 1 recites an abstract idea (Step 2A Prong 1-Yes, the claim recites an abstract idea).
Step 2A, Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of:  an insurance fee setting system, driving analysis server, communication line, camera, sensor, vehicle, and insurance fee setting server.  The computer components all are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, and this is corresponded by the Applicant’s Specification (see paragraphs 24-31 and Figure 1 in US Pub. No. 2022/0028007 A1).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claim.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  The claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, the claims do not include additional elements that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to the abstract idea without a practical application (Step 2A, Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of setting an insurance fee for an automobile by: analyzing a drive’s driving state based on the captured image and detected data, and setting an insurance fee based on the data input from the driving analysis server.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-6 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  
Claim 2 further includes more instructions about the driving analysis server analyzing a vehicle state of the other vehicle and input to the insurance fee setting server to set the insurance fee.  (The claim includes more instructions for the driving analysis server – additional instructions.  The claim individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

Claims 3-4 further include the details that the driving analysis server is connected to the other vehicle by a communication line and transmits the analyzed data to the other vehicle.  (The claims include more connection details for the driving analysis server - additional details and instructions.  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

Claims 5-6 further includes more details about the camera and sensor such that the camera is a rear camera attached to the automobile, the sensor is a rear distance sensor, and the camera is a surveillance camera attached to the facility.  (The claims include more details about the locations of the camera and sensor - additional details and instructions.  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea).

The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, and this is corresponded in Applicant’s Specification, paragraphs 24-31 and Figure 1 (see Pub. No. 2022/0028007 A1).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent-eligible under 35 U.S.C. 101 (Step 2B-No, the claims are not significantly more than the abstract idea).




Claim Rejections - 35 USC § 102






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hashiguchi et al. (US Pub. No. 2003/0187704 A1) (hereinafter “Hashiguchi”) or, in the alternative, under 35 U.S.C. 103 as obvious over Hashiguchi.
As per claim 1, Hashiguchi teaches an insurance fee setting system of an automobile insurance (see Abstract), the insurance fee setting system comprising:
a driving analysis server that is connected to, by a communication line, a camera or a sensor attached to a vehicle or a facility, and that analyzes a driving state of a driver of another vehicle that is a contract vehicle of the automobile insurance, based on one or both of an image captured by the camera and detection data of the sensor (see Hashiguchi, Abstract “Information about a driver of a vehicle is received from the vehicle.  A driving response estimating section estimates any one or both of driving response and behavior recommendable to the driver.  The estimated information for driving response and behavior is transmitted to the vehicle.  Another information about the driver after transmission of the estimated driving response and behavior information to the driver is received.  A comparing section compares the received information with the estimated driving response and behavior information.  An insurance premium setting section sets a premium to the driver.”, para. 106-120, and Figures 12-13); and
an insurance fee setting server that is connected to the driving analysis server by a communication line, and that sets an insurance fee of the automobile insurance in which the driver is under contract, based on a driving state of the driver input from the driving analysis server (see Hashiguchi, Abstract “Information about a driver of a vehicle is received from the vehicle.  A driving response estimating section estimates any one or both of driving response and behavior recommendable to the driver.  The estimated information for driving response and behavior is transmitted to the vehicle.  Another information about the driver after transmission of the estimated driving response and behavior information to the driver is received.  A comparing section compares the received information with the estimated driving response and behavior information.  An insurance premium setting section sets a premium to the driver.”, para. 106-120, and Figures 12-13).

As per claim 2, Hashiguchi teaches the insurance fee setting system according to claim 1.  Hashiguchi further teaches wherein:
the driving analysis server analyzes a vehicle state of the other vehicle based on the image captured by the camera (see Hashiguchi, Abstract, para. 106-120, and Figures 12-13); and
the insurance fee setting server sets the insurance fee of the automobile insurance based on the vehicle state of the other vehicle input from the driving analysis server (see Hashiguchi, Abstract, para. 106-120, and Figures 12-13).

As per claim 3, Hashiguchi teaches the insurance fee setting system according to claim 1.  Hashiguchi further teaches wherein the driving analysis server is connected to the other vehicle by a communication line, and transmits the analyzed driving state of the driver of the other vehicle to the other vehicle (see Hashiguchi, Abstract, para. 28-38, and Figures 1-2).

As per claim 4, Hashiguchi teaches the insurance fee setting system according to claim 2.  Hashiguchi further teaches wherein the driving analysis server is connected to the other vehicle by a communication line, and transmits the analyzed vehicle state of the other vehicle to the other vehicle (see Hashiguchi, Abstract, para. 28-38, and Figures 1-2).

As per claim 5, Hashiguchi teaches the insurance fee setting system according to claim 1.  Hashiguchi further teaches wherein:
the vehicle is an automobile traveling in front of the other vehicle; and the camera is a rear camera attached to the automobile, and the sensor is a rear distance sensor of the automobile (see Hashiguchi, Abstract, para. 28-31, and Figure 1).

As per claim 6, Hashiguchi teaches the insurance fee setting system according to claim 1.  Hashiguchi further teaches wherein: the camera is a surveillance camera attached to the facility; and the driving analysis server analyzes the driving state of the driver of the other vehicle and the vehicle state of the other vehicle based on the image of the surveillance camera, and outputs the analyzed driving state of the driver of the other vehicle and the analyzed vehicle state of the other vehicle to the insurance fee setting server (see Hashiguchi, Abstract, para. 106-120, and Figures 12-13).

Conclusion
Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697